          Case 1:19-cv-00021-VSB Document 95 Filed 08/05/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DISH NETWORK L.L.C. and SLING TV                      Case No. 19-CV-00021 (VSB)
L.L.C.,
            Plaintiffs,
                                                      PLAINTIFFS’ REPLY IN FURTHER
               -against-                              SUPPORT OF THEIR MOTION TO
                                                      STRIKE THOSE PORTIONS OF
ASIA TV USA LTD. and ASIA TODAY                       DEFENDANTS’ FILINGS THAT
LTD.,                                                 SUBMIT SETTLEMENT EVIDENCE
                                                      PROHIBITED BY RULE 408 AND THE
                   Defendants.                        PARTIES’ STIPULATION, AND
                                                      OPPOSITION TO DEFENDANTS’
                                                      CROSS-MOTION TO VACATE STAY



       Plaintiffs DISH Network L.L.C. and Sling TV L.L.C. (“Plaintiffs”), by and through their

undersigned counsel, respectfully submit this memorandum of law in further support of their

Motion to Strike Those Portions of Defendants’ Filings that Submit Settlement Evidence

Prohibited by Rule 408 and the Parties’ Stipulation (“Motion to Strike”) and in reply to

Defendants’ opposition thereto (“Opposition” or “Opp’n”) and Cross-Motion to Vacate Stay.1

                                 PRELIMINARY STATEMENT

       Defendants’ arguments in their Opposition only confirm that the Motion to Strike should

be granted. Defendants disclosed evidence of settlement conduct and discussions in their July 9,

2019 supplemental submissions in opposition to Plaintiffs’ motion for preliminary injunction.

Defendants admit that they did so purposefully, for the express purpose of attempting to defeat

Plaintiffs’ preliminary injunction motion. That is expressly prohibited by the Stipulation and

Order [ECF # 45]. Defendants attempt to get around this prohibition by offering a tortured reading



1
 Capitalized terms not defined herein have the same meaning as in Plaintiffs’ Memorandum of Law in
Support of their Motion to Strike [ECF # 78] and Plaintiffs’ Memorandum of Law in Support of their
Motion for Temporary Restraining Order and Preliminary Injunction [ECF # 7].
                                                  1
          Case 1:19-cv-00021-VSB Document 95 Filed 08/05/19 Page 2 of 8



of the Stipulation and Order, which is contradicted by its clear and unambiguous language and

would read an express clause right out of the Stipulation and Order.

       Defendants also argue that they are permitted to use settlement evidence to establish that

Plaintiffs did not negotiate toward a settlement in “good faith,” as required by the Stipulation and

Order. Defendants ignore squarely on point authority from this District—cited in Plaintiffs’

opening brief—rejecting this argument and holding that “the duty to negotiate in good faith

obligates a party only to try to reach an agreement; a party does not act in bad faith merely because,

in the end, it refuses to capitulate to the other side’s demands.” L-7 Designs, Inc. v. Old Navy,

LLC, 964 F. Supp. 2d 299, 307 (S.D.N.Y. 2013) (emphasis in original).

                                           ARGUMENT

I.     THE MOTION TO STRIKE SHOULD BE GRANTED

       A.      The Stipulation and Order Prohibits Use of Settlement Evidence

       The Stipulation and Order provides that, “[d]uring the Stay Period, the parties shall

negotiate in good faith to resolve the disputes that are the gravamen of the Complaint.” Stipulation

and Order ¶ 3. The Stipulation and Order further provides that:

               None of the parties will be prejudiced, with respect to any claim,
               defense, motion or argument as a result of this Stipulation and/or the
               passage of time during the Stay Period. No party will argue that the
               passage of time during [the] Stay Period has any impact on the
               merits of any other party’s positions on the facts and/or law in this
               case.

Id. ¶ 7 (emphasis added).

       Ignoring the underlined language above, Defendants argue that Paragraph 7 of the

Stipulation and Order does not cover prejudice “as a result of engaging in settlement negotiations

themselves,” but rather “relates primarily to prejudice that would result from the passage of time.”

Opp’n at 8. Defendants also argue that they are not attempting to use settlement evidence to


                                                  2
          Case 1:19-cv-00021-VSB Document 95 Filed 08/05/19 Page 3 of 8



prejudice a “claim defense, motion or argument,” but rather seek to introduce Plaintiffs’ settlement

negotiations “in relation to Plaintiffs’ claims of irreparable harm.” Id. These arguments fail.

        The Stipulation and Order is not limited to prejudice resulting from “the passage of time.”

Opp’n at 8. The Stipulation and Order clearly states that “[n]one of the parties will be prejudiced,

with respect to any claim, defense, motion or argument as a result of this Stipulation and/or the

passage of time during the Stay Period.” Stipulation and Order ¶ 7 (emphasis added). Thus, it is

a violation of the Stipulation and Order to use settlement evidence in such a manner that would

“prejudice” a party with respect to, inter alia, any “motion” or “argument.” Id. For example,

Defendants are prohibited from using settlement evidence to prejudice Plaintiffs with respect to

their argument that they will suffer irreparable harm if their motion for preliminary injunction is

denied. Id. Defendants, however, admit that this is precisely what they are trying to do: “Asia TV

introduces this evidence to demonstrate that Plaintiffs will not suffer irreparable harm in the

absence of a preliminary injunction.” Opp’n at 5.2 Plaintiffs’ Motion to Strike should therefore

be granted because Defendants’ use of settlement evidence in their supplemental submissions is

expressly prohibited by Paragraph 7 of the Stipulation and Order.

        B.      Defendants’ Use of Settlement Evidence Is Improper

        Notwithstanding Rule 408’s broad prohibition on the use of “most evidence of offers of

compromise or settlement,” Trebor Sportswear Co. v. The Limited Stores, Inc., 865 F.2d 506, 510

(2d Cir. 1989), Defendants argue that their use of Plaintiffs’ confidential settlement negotiations


2
  While Defendants cite cases in which courts have considered settlement communications with respect to
the issue of irreparable harm (Opp’n at 6-7), none of those cases involved a stipulation and order expressly
barring any party from using settlement evidence to prejudice another party with respect to any argument
or motion, including arguments made in connection with the motion for preliminary injunction. The same
is true of Defendants’ cases holding that evidence that would otherwise be inadmissible, such as hearsay,
may be considered in the court’s discretion on preliminary injunction motions—none of the cases
Defendants cite involved a stipulation and order barring the admission of evidence, hearsay or otherwise,
that would prejudice either party with respect to any motion. Id. at 9.
                                                     3
          Case 1:19-cv-00021-VSB Document 95 Filed 08/05/19 Page 4 of 8



is permissible to show that: (1) Plaintiffs will not suffer “irreparable harm” absent injunctive relief;

and (2) Plaintiffs did not negotiate in “good faith.” Opp’n at 5. Even if such evidence were not

expressly prohibited by the Stipulation and Order (it is), it should still be stricken because neither

of Defendants’ stated purposes for offering the evidence is legitimate.

        First, Defendants have cited no authority—and Plaintiffs are aware of none—holding that

a plaintiff faced with an imminent, wrongful termination of a contract must give up its contractual

rights and capitulate to the defendant’s settlement terms, or else be deemed not to face “irreparable

harm.” Opp’n at 5-7. Defendants’ argument effectively boils down to this: “Plaintiffs will not

suffer irreparable harm if we wrongfully terminate the Agreements because, if Plaintiffs were so

worried about the consequences of our termination, they would have given in to our settlement

demands to avoid suffering the harm.” Id. at 5. If Defendants’ argument were correct, a party to

a contract could threaten wrongful termination and hold its counterparty hostage by making a

settlement proposal on terms less favorable to the counterparty than its existing contractual rights,

which the counterparty would be forced to either accept or else face termination because it would

be deemed not to face irreparable harm by rejecting settlement. That is not the law.3

        Second, Defendants’ assertion that Plaintiffs have negotiated in bad faith, and that

Plaintiffs’ settlement negotiations are relevant to that issue, is without merit. Defendants accuse

Plaintiffs of bad faith because, in their view, the parties had reached agreement on all material

settlement terms, subject to what they claim was a minor clarification, and then, after a new

Executive Vice President of International Programming came on board at Sling TV, Plaintiffs

proposed alternative terms. Opp’n at 3. The Stipulation and Order obligates the parties only to



3
 The lone case that Plaintiff cites in support of this argument, Grand River Enterprise Six Nations, Ltd. v.
Pryor, 481 F.3d 60 (2d Cir. 2007), has nothing to do with whether the decision not to continue settlement
negotiations, in and of itself, has an impact on the irreparable harm analysis.
                                                     4
          Case 1:19-cv-00021-VSB Document 95 Filed 08/05/19 Page 5 of 8



“negotiate in good faith to resolve the disputes that are the gravamen of the Complaint”; it does

not compel either party to agree to a settlement. Stipulation and Order ¶ 3.

       The court’s decision in L-7 Designs, which Plaintiffs cited in their opening brief and

Defendants completely ignored in their Opposition, is squarely on point. There, a putative licensor

(L-7) and putative licensee (Old Navy) entered into a “binding preliminary agreement” regarding

licensing terms, which obligated them to “negotiate together in good faith in an effort to reach a

final agreement.” 964 F. Supp. 2d at 303. After Old Navy decided not to close out the open terms

of the negotiations or go forward with the deal, L-7 sued, claiming Old Navy breached its duty to

negotiate in good faith. Id. at 305.

       The court granted summary judgment for Old Navy, dismissing the claim. Id. at 308-313.

The court first explained that “the duty to negotiate in good faith obligates a party only to try to

reach an agreement; a party does not act in bad faith merely because, in the end, it refuses to

capitulate to the other side’s demands.” Id. at 307 (emphasis in original). The court explained that

“[e]ven assuming that, as L-7 asserts, Old Navy changed its mind about entering into a license

agreement for the branded line, a reasonable jury could only find that the decision was motivated

by Old Navy’s legitimate business concerns,” including because—as happened here with the hiring

of a new Executive Vice President of International Programming at Sling TV—Old Navy’s

“management changed significantly.” Id. at 309. The court also explained as follows:

               Old Navy, too, was under no obligation to cede to L-7’s demands,
               but was entitled to make measured decisions in its own business
               interest. In addition, to the extent that L-7’s counterproposals
               bridged some of the distance between the parties’ respective
               positions, it did not follow that, merely by failing to fully close the
               gap, Old Navy acted in bad faith.




                                                 5
          Case 1:19-cv-00021-VSB Document 95 Filed 08/05/19 Page 6 of 8



Id. at 312. The Court should follow L-7 Designs, reject Defendants’ meritless (and inappropriate)

claim of “bad faith” and strike Defendants’ references to the parties’ settlement negotiations.4

II.     DEFENDANTS’ MOTION TO VACATE THE STAY SHOULD BE DENIED

        The Stipulation and Order provides, in pertinent part, that:

                During this Stay Period, the Defendants hereby stipulate and agree
                that they will: (i) not terminate the Asia TV Agreements on account
                of any of the Breach Notices or otherwise terminate those
                agreements; (ii) not withhold, interrupt, or cease the provision of the
                signals relayed to Plaintiffs for the provision of Zee content
                available on the DISH and Sling TV platforms . . .; and/or (iii)
                otherwise maintain the status quo with respect to their performance
                of the Asia TV Agreements.

Stipulation and Order ¶ 4. Defendants concede that the Stay Period, during which they must honor

their commitments in Paragraph 4 of the Stipulation and Order, “remains in effect through the

preliminary injunction hearing.” Opp’n at 12. Nonetheless, Defendants now ask the Court to

“vacate the stay following the conclusion of the preliminary injunction hearing” because, at that

point (they claim), “there will be no further reason for the stay to remain in place.” Id. Defendants’

request to vacate the stay in the Stipulation and Order should be denied for two reasons.



4
  Defendants’ assertion that Plaintiffs are improperly using settlement evidence themselves is baseless.
Opp’n at 10-11. First, Defendants point to the discussion in paragraphs 9 and 11-13 of the Declaration of
Michael Schwimmer. Id. at 10. The information in paragraph 9 was included merely to explain—without
disclosing confidential settlement communications—why no settlement was reached and the parties are
proceeding with a preliminary injunction hearing. The information in paragraphs 11-13, although not
relevant to the merits of Plaintiffs’ preliminary injunction motion, was included to inform the Court of
Defendants’ breach of the stay provision in the Stipulation and Order. Similarly, no confidential settlement
communications were disclosed in the second example that Defendants cite, the July 8, 2019 email from
their counsel to Plaintiffs’ counsel, in which Defendants’ counsel stated that Asia TV “no longer intends to
refrain from terminating the parties’ Agreements” and will discontinue the signal for the licensed content
in 30 days absent a cure of the alleged breaches. Id. at 11. Plaintiffs included this information to inform
the Court why a preliminary injunction hearing is necessary. It is beyond disingenuous for Defendants to
suggest that it was improper in any way for Plaintiffs to inform the Court that Defendants had renewed their
threat to imminently terminate the Agreements. None of the information that Plaintiffs provided to the
Court was a settlement communication that would prejudice Defendants with respect to any claim, defense,
motion or argument. By contrast, Defendants admit they seek to use Plaintiffs’ settlement negotiations in
an effort to defeat Plaintiffs’ preliminary injunction motion. Opp’n at 5.
                                                     6
          Case 1:19-cv-00021-VSB Document 95 Filed 08/05/19 Page 7 of 8



       First, if the Court grants Plaintiffs’ motion at the hearing, there will be no need to vacate

the stay because Defendants will be barred from terminating the Agreements or pulling the signal

for the licensed content for the duration of the case. If, on the other hand, the Court denies

Plaintiffs’ motion at the hearing, Plaintiffs do not dispute that the stay in the Stipulation and Order

would expire according to its terms. However, in that case, Plaintiffs submit that the Court should

enter an order extending the stay through the date on which Plaintiffs may file an appeal, and if

they do appeal, the stay should remain in place for the duration of the appeal.5

       Second, if the Court takes the parties’ submissions and testimony under advisement and

needs more time to issue a ruling after the conclusion of the hearing, any attempt by Defendants

to terminate the Agreements or pull the signal for the licensed content before the Court issues its

ruling would plainly be improper, as it would interfere with the Court’s ruling. Are Defendants

suggesting that, if the Court does not issue a ruling at the conclusion of the hearing, they should

have the right to terminate the Agreements and/or pull the licensed content before the Court issues

its ruling? If so, Plaintiffs obviously object to Defendants’ request to vacate the stay. However,

if Defendants mean only to request that the stay be vacated after the Court issues its ruling, their

motion should be denied for the reasons set forth above.

                                          CONCLUSION

       For the reasons set forth above and in Plaintiffs’ opening brief, Plaintiffs request that the

Court grant their Motion to Strike and deny Defendants’ Cross Motion to Vacate the Stay.




5
 See Unkechauge Indian Nation v. Paterson, 752 F. Supp. 2d 320, 328 (W.D.N.Y. 2010) (denying motion
for preliminary injunction enjoining implementation of amendments to New York tax law on Indian tribe,
but staying enforcement of amendments pending tribe’s appeal of court’s ruling).
                                                  7
        Case 1:19-cv-00021-VSB Document 95 Filed 08/05/19 Page 8 of 8



Dated: August 5, 2019              Respectfully submitted,
       New York, NY
                                   ORRICK, HERRINGTON & SUTCLIFFE LLP


                                   /s/ Elyse D. Echtman
                                   Elyse D. Echtman
                                   Gregory D. Beaman
                                   51 West 52nd Street
                                   New York, NY 10019
                                   Tel: 212-506-3753
                                   Fax: 212-506-5151
                                   Email: eechtman@orrick.com
                                           gbeaman@orrick.com




                                      8
